TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00220-CV


                                     In re Armando Ramos


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Armando Ramos, an inmate in the Texas Department of Criminal Justice,

has filed a pro se petition for writ of mandamus. Ramos requests that this Court compel the

Board of Pardons and Paroles to address his motion for special review and to follow the laws,

policies, and rules of the requirements for parole review in his case.

               By statute, this Court has no authority to issue a writ of mandamus against

these State officials unless required to enforce our jurisdiction. See Tex. Gov’t Code § 22.221

(establishing that intermediate appellate courts have jurisdiction to issue writs of mandamus

only against certain types of judges and to enforce appellate courts’ own jurisdiction); In re

Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (per

curiam). Ramos has not demonstrated that the requested relief is necessary to enforce our

appellate jurisdiction. See In re Clark, No. 03-20-00281-CV, 2020 WL 3582897, at *1 (Tex.

App.—Austin July 2, 2020, orig. proceeding) (mem. op.) (dismissing petition seeking to compel

parole board officials to consider special review and to comply with state laws). Accordingly,

we dismiss his petition for writ of mandamus for want of jurisdiction.
                                           __________________________________________
                                           Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: May 21, 2021




                                              2